DETAILED ACTION
Claims 1-2, 4-13 and 15-17 are pending before the Office for review.
In the response filed November 5, 2021:
Claims 1, 4, 9, 13 and 15 were amended.
Claims 3 and 14 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2011 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 was amend to include the limitation of “in the changing of the etch rate, a temperature of the chemical liquid sis changed while a mixing ratio of the chemical liquid is substantially not changed.” However claims 4 and 5 claim the limitation of “in the changing of the etching rate… lowering a mixing ratio of the water in the chemical liquid”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6 and 7 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (U.S. Patent Application Publication 2015/0200112) in view of NOWLING et al (U.S. Patent 9, 330, 937), MATSUDA et al (U.S. Patent Application Publication 2011/0230053) and A
With regards to claim 1, Han discloses a substrate processing method comprising etching a substrate having a first film (365) and a second film (363) at an etching rate, the second film being covered by the first film and etching the substrate at an etching rate (Paragraphs [0100]-[0109] Figures 17-18). 
Han does not explicitly disclose etching at a first etching rate, changing an etching rate from the first etching rate to a second etching rate before the second film is exposed through the first film and etching the substrate at the second etching rate, wherein the etching of the substrate a the first etching rate and the etching of the substrate at the second etching rate, the substrate is etched by supplying a chemical liquid to the substrate, and in the changing of the etching rate, a temperature of the chemical liquid is changed while a mixing ratio of the chemical liquid is substantially not changed.
Nowling discloses a substrate having a first film and a second film at a first etching rate; changing an etching rate from the first etching rate to a second etching rate and etching the substrate at the at the second etch rate (Col. 5 lines 8-33, 44-46, 52-54, Col. 6 lines 10-15, 22-26). Nowling further discloses a two-step process of first 
Han discloses etching tungsten layer 365 and then uniformly etching tungsten layer 365 and TiN layer 363 to form recess 372 (Paragraphs [0109], [0113] Figure 18). As such Han as modified by Nowling and Matsuda renders obvious a substrate processing method comprising a substrate having a first film (tungsten) and a second film (TiN) at a first etching rate, the second film being covered by the first film (Han Figure 17 Paragraphs [0100]-[0109]) changing an etching rate from the first etching rate to a second etching rate before the second film is exposed through the first film and etching the substrate at the second etching rate (Nowling Col. 5 lines 8-33, 44-46, 52-54, Col. 6 lines 10-15, 22-26 Han Paragraphs [0109], [0113] Figure 18) wherein the etching of the substrate a the first etching rate and the etching of the substrate at the second etching rate, the substrate is etched by supplying a chemical liquid to the substrate, and in the changing of the etching rate, a temperature of the chemical liquid is changed while a mixing ratio of the chemical liquid is substantially not changed (Matsuda Paragraphs [0099]-[0100]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Han to include the two step etching as rendered obvious by Nowling because the reference of Nowling teaches 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Han to include the optimization of the mixing ratio as rendered obvious by Matsuda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired selective etching using the adjusting of the ratio as rendered obvious by Matsuda. MPEP 2143D
With regards to claim 2, the modified teachings of Han discloses wherein the first etching rate may etch a tungsten based structure at a rate of about 11;15 nm/min and the TiN base structure at a rate of about 6-10nm/min and the second etching rate may be at a tungsten based structure of less than 1 nm/min and the TiN based structure may be a somewhat lower etch rate (Nowling Col. 6 lines10-26) which renders obvious wherein the second etching rate is lower than the first etching rate.
With regards to claim 9, the modified teachings of Han renders obvious wherein the first temperature can be at a temperature of about 55-65°C and a second temperature of 60-95°C (Nowling Col. 5 lines 37-60) which provides overlapping ranges which renders obvious wherein changing of the etching rate, the etching rate is lowered from the first etching rate to the second etching rate by changing a temperature of the chemical liquid from a first temperature to a second temperature lower than the first 
With regards to claims 8 and 10-11, the modified teachings of Han renders obvious wherein the second film (Han 363, Nowling 403) is covered by the first film (Han 365, Nowling 401) (Han Figure 17, Nowling Figure 4B), in the etching of the substrate, in the etching of the substrate at the first etching rate, the first film (Han 365 Nowling 401) is etched at the first etching rate, and in the changing of the etching rate, the etching rate of the first film is lowered from the first etching rate to the second etching rate before the second film is exposed through the first film (Figure 4C) (Han Paragraph [0107]-[109], Figure 18 Nowling Col. 5 lines 8-33 Col. 6 lines 6-28).
With regard to claim 12, the modified teachings of Han disclose wherein etching the substrate at the first etching rate the substrate is immersed in a processing tub configured to store a first chemical liquid having the first etching rate as the etching rate, in the etching of the substrate at the second etching rate, the substrate is immersed in a processing to configured to store a second chemical liquid having the second etching rate as the etching rate and in the changing of the etching rate the etching rate is lowered from the first etching rate to the second etching rate by processing the substrate in the first chemical liquid to the second chemical liquid (Nowling Col. 4 lines 23-63, Col. 5 lines 8-33 discloses providing bath 302 comprising etchant 304 for processing the substrate
The modified teachings of Han do not explicitly disclose a first processing tub and a second processing tub and moving the substrate from the first processing tub to a second processing tub. 
However it is prima facie obvious to duplicate parts for the purpose of separately treating the substrate (MPEP 2144.04(VI)(B)) and further the modified teachings of Han provides for a driver (308) for moving substrate holder 308 wherein the driver may move the substrate holder into and out of the bath and within the bath (Nowling Col. 4 lines 23-34) rendering obvious a first processing tub and a second processing tub and moving the substrate from the first processing tub to a second processing tub.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (U.S. Patent Application Publication 2015/0200112) in view of NOWLING et al (U.S. Patent 9, 330, 937) and MATSUDA et al (U.S. Patent Application Publication 2011/0230053), as applied to claims 1-2 and 8-12, in further view of AKEBOSHI et al (U.S. Patent Application Publication 2016/0351417).
With regards to claim 4,
The modified teachings of Han are silent as to etching rate is adjusted by lowering a mixing ratio of the water in the chemical liquid.
Akeboshi discloses a method of etching a first material and a second material wherein the materials may be tungsten and titanium material; wherein the chemical liquid contains phosphoric acid, acetic acid, nitride acid and water wherein the temperature of the mixed acid can be adjusted and ratio of the water in the mixed acid can be adjusted in order to adjust the etching rate (Paragraphs [0016]-[0022]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the mixing ratio of water to amounts including wherein the mixing ratio of water is lower in the second etching rate in order to effectively selective etch the tungsten and titanium materials as rendered obvious by the modified teachings of Han. (Akeboshi Paragraphs [0016]-[0022], MPEP 2144.05(II)(A)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Han to include the optimization of the mixing ratio as rendered obvious by Akeboshi because one of ordinary skill in the art prior to the effective filing date of the invention would have 
With regards to claim 5, the modified teachings of Han renders obvious wherein, in the etching of the substrate at the first etching rate and the etching of the substrate at the second etching rate, the substrate is etched by immersing the substrate in the chemical liquid stored in a processing tub (Nowling Figure 3 Col. 4 lines 23-45), and in the changing of the etching rate, the etching rate is lowered from the first etching rate to the second etching rate by draining some of the chemical liquid from the processing tub and supplying a new chemical liquid having a lower mixing ratio of the water than the drained chemical liquid into the processing tub (Nowling Figure 3 Col. 4 lines 23-63 discloses replenishing and removing the chemical liquid in order to have the desired etching composition Matsuda Paragraphs [0069]-[0070], [0106] discloses adjusting the hydrogen peroxide component which is diluted with water Akeboshi Paragraphs [0016]-[0022] discloses ),
With regards to claims 6 and 7, the modified teachings of Han renders obvious wherein the second film (Han 363, Nowling 403) is covered by the first film (Han 365, Nowling 401) (Han Figure 17, Nowling Figure 4B), in the etching of the substrate, in the etching of the substrate at the first etching rate, the first film (Han 365 Nowling 401) is etched at the first etching rate, and in the changing of the etching rate, the etching rate of the first film is lowered from the first etching rate to the second etching rate before the second film is exposed through the first film (Figure 4C) (Han Paragraph [0107]-[109], Figure 18 Nowling Col. 5 lines 8-33 Col. 6 lines 6-28).

Response to Arguments
Applicant’s arguments, see pages 9-12 of Applicant’s response, filed November 5, 2021, with respect to the rejection(s) of claim(s) 1-3 and 8-12 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendments and arguments have overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MATSUDA et al (U.S. Patent Application Publication 2011/0230053) and AKEBOSHI et al (U.S. Patent Application Publication 2016/0351417).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713